Kane, J.,
dissents and votes to annul in the following memorandum. Kane, J. (dissenting). The respondent Comptroller specifically found that petitioner is incapacitated as the result of a March 1, 1976 incident in which he unintentionally pulled the trigger of his service revolver. Nevertheless, his application for accidental disability retirement benefits has been denied on the ground petitioner was performing the reasonable, expected and foreseeable duties required of him as a police officer. Citing Matter of Hill v Levitt (67 AD2d 1071), Matter of Deos v Levitt (62 AD2d 1121) and Matter of Chayut v Levitt (53 AD 2d 322), respondent concluded that injuries resulting from the performance of such duties are not accidental in nature. The first two cases, those mentioned by the majority, and the ultimate *733disposition of Matter of Chayut v Levitt (70 AD2d 701) are representative of a consistent line of decisions by this court upholding rulings by the Comptroller that certain work-related experiences are not truly accidental (see, e.g., Matter of Panek v Regan, 81 AD2d 738; Matter of Odell v McGovern, 283 App Div 585, affd 308 NY 678), but since each presented a factual pattern on which “reasonable minds might fairly differ” as to whether there was an accident (cf. Matter of Odell v McGovern, 308 NY 678, 680, supra), we were required to “respect the legislative direction that the Comptroller shall have ‘exclusive authority to determine all applications for any form of retirement or benefit’, when his conclusion is not unreasonable” (Matter of Croshier v Levitt, 5 NY2d 259, 266; see Retirement and Social Security Law, § 74, subd b). Here, respondent’s conclusion proceeds from an unwarranted view of a police officer’s functions and is most unreasonable. Petitioner, the only person who could supply immediate details concerning the event, portrayed the discharge of his weapon as an unintentional act, a sudden and unexpected occurrence arising from unknown causes. In short, his testimony described an accident as that term is commonly understood (see 1 CJS, Accident). Had it been found that he fired the weapon in the belief such action was necessary to protect himself or his partner, it would be plausible to associate the happening with the duties of his position for police officers are aware that situations calling for the use of deadly force might develop in the course of their work and are trained to deal with them. In this case, however, it was found that the trigger was activated unintentionally. By any rational standard it is impossible to label the completely unforeseen discharge of a police officer’s service revolver as the performance of his normal duties. Accordingly, while petitioner was engaged in ordinary work activity, the particular incident can only be regarded as accidental in nature (cf. Matter of Donahue v Levitt, 55 AD2d 240). Respondent’s contrary determination is arbitrary and should be annulled.